Citation Nr: 1423286	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  12-10 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for status post L5 to S1 interlaminar laminectomy and discectomy and spondylosis (claimed as low back injury), currently rated as 20 percent disabling. 

2.  Entitlement to an increased initial rating for radiculopathy of the right lower extremity as secondary to the service-connected low back disability, currently rated as 10 percent disabling. 

3.  Entitlement to an increased rating for osteoarthritis of the left knee, currently rated as 10 percent disabling.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Leo Dougherty, Agent


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to October 1997.  

These matters come before the Board of Veterans' Appeals (Board) from a July 2009 Rating Decision and a November 2010 Rating Decision, both of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  The July 2009 decision granted the Veteran's claim for service connection for a low back disability and assigned it a 20 percent rating, and his claim for radiculopathy and assigned it a 10 percent rating.  It also continued the Veteran's 10 percent rating for his left knee disability.  The November 2010 decision denied the Veteran's claim for TDIU.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (Virtual VA).  A review of the documents in such file reveals that certain documents, including VA treatment records, are relevant to the issue on appeal. As such, they have been considered in the adjudication of these issues.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by pain, with forward flexion limited to 80 degrees at worst.  There is evidence of muscle spasm and guarding severe enough to result in an abnormal gait.  There is no ankylosis of the cervical spine and there have been no incapacitating episodes in the past twelve months.  

2.  The Veteran's radiculopathy of the right lower extremity has been manifested by no more than mild incomplete paralysis.  

3.  The Veteran's left knee disability has been manifested by full extension and flexion limited to 85 degrees.  There is no instability, subluxation, or ankylosis.  There is x-ray evidence of arthritis.  There is pain on movement and effusion; however, the evidence does not show swelling or frequent episodes of locking. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5243 (2013).

2.  The criteria for an initial rating greater than 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013).  

3.  The criteria for a rating greater than 10 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261, 5299 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

With regard to the Veteran's claims for increased ratings for his back disability, radiculopathy, and left knee disability, in a February 2009 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The February 2009 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The July 2009 Rating Decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the February 2009 letter meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, VA examination reports, and statements from the Veteran, his friends and family, and his representative.

Additionally, the Board notes that the appeals for increased ratings for a low back disability and peripheral radiculopathy arise from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. At 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2013).   Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied. See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

Further, the Veteran has been medically evaluated in conjunction with his claim for service connection for his low back disability, radiculopathy, and left knee disability.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that the examiners had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinions are considered adequate for adjudication purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2012); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

I.  Low Back Disability 

The Veteran contends that he is entitled to a higher disability rating for his lumbar spine disability.  Such disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, as 20 percent disabling.

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  Id. at Note 1.

Private and VA treatment records dated from 2008 show that the Veteran has received intermittent treatment for low back pain.  The records indicate that he received a bilateral L5-S1 interlaminar laminectomy and discectomy in May 2008.   

On VA examination in June 2009 regarding his back disability.  At that time, the Veteran reported that the pain had gotten "progressively worse" since onset.  The examiner noted the May 2008 laminectomy and discectomy.  The Veteran denied a history urinary and bowel incontinence, numbness, lower extremity weakness, falls, and unsteadiness.  He also denied fatigue and weakness.  However, the Veteran reported decreased motion, stiffness, and spasms.  He described the lumbosacral pain as daily, severe, constant, sharp, achy, and dull.  The Veteran reported experiencing flare ups on a weekly basis, each lasting about a day.  He stated that the flare ups cause an additional limitation of motion.  The Veteran described that he could not walk one mile.  

Upon examination, the examiner found that the Veteran had normal posture and head position, with an antalgic gait.  He found no abnormal spine contour, but indicated that lumbar flattening was observed.  The examiner also noted objective spasms on the left and right side and indicated that the Veteran had objective signs of guarding, pain with motion, and tenderness.  The detailed motor exam indicated that the Veteran had normal strength in all extremities, with slight decrease in his right ankle dorsiflexion and right great toe extension.  Muscle tone was normal and no muscle atrophy was shown.  The Veteran exhibited a reduced sensory reaction to light touch and pin prick at right L4, L5, and S1 dermatomes.  The Veteran also showed hypoactive right ankle jerk reaction during the reflex examination; the remainder of the examination was within normal limits.  Range of motion testing revealed that the Veteran had forward flexion to 90 degrees, extension to 20 degrees, left and right lateral flexion to 30 degrees on each side, and left and right lateral rotation to 30 degrees on each side.  There was objective evidence of pain on repetitive motion, but no additional limitation was observed.  The examiner diagnosed mild spondylosis with marginal spur formations after reviewing the imaging results.  

Then, in August 2011, the Veteran was afforded another VA examination for his back disability.  The Veteran indicated that the pain in the lower spine increased in intensity ad frequency and stated that he had begun to take off work approximately 2 to 3 days a week.  He also reported increased stiffness with weather changes.  The Veteran also described daily pain and stiffness with intermittent sharp pains radiating down right buttocks to right leg.  He also reported having muscle spasms in the lower spine.  The Veteran reported that his back disability affected his daily activities, preventing him from performing most exercises and engaging in recreational and sporting activities, as well as traveling.  He also reported mild interference with dressing, toileting, and driving, but he indicated that the back disability did not affect his ability to dress, bathe, or groom.  The Veteran again reported weekly flare ups and continued to deny urinary incontinence.  He reported erectile dysfunction.  The Veteran also reported fatigue, decreased motion, stiffness, spasms, and spine pain.  

Upon examination, no abnormal spine contours were noted.  Objective evidence of spasm was observed.  Range of motion testing of the thoracolumbar spine revealed that the Veteran had forward flexion to 80 degrees, extension to 15 degrees, left lateral flexion to 30 degrees, right lateral flexion to 20 degrees, and left and right lateral rotation to 30 degrees on each side.  The Veteran exhibited hypoactive reflex reactions on the bilateral knees and bilateral ankles, which indicated that the Veteran's peripheral nerves were affected.  The remainder of the reflex testing was within normal limits.  The Veteran had normal strength during the motor examination.  

The objective findings of record do not reflect evidence of forward flexion of the thoracolumbar spine to 15 degrees or less or favorable ankylosis of the entire cervical spine at any point during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5239 (2013).  At the June 2009 VA examination, the Veteran's forward flexion was shown to be to 90 degrees, and the combined range of motion was shown to be 230 degrees.  At the August 2011 VA examination, the Veteran's forward flexion was shown to be to 80 degrees, and the combined range of motion was shown to be 215 degrees.  The Board notes that for all periods under consideration, the Veteran experienced muscle spasm and an abnormal gait.  Abnormal spinal contour was noted at the June 2009 examination.  As such, the Board finds that the Veteran's back disability warrants a 20 percent rating for all periods of consideration.  

Both the June 2009 and the August 2011 VA examiners noted the range of motion was not additionally limited on repetitive motion testing.  Thus, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 20 percent assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

The Veteran has not reported, nor does the record indicate that he has suffered, any incapacitating episodes of spine disease during the past 12 months.  An "incapacitating episode" for purposes of Diagnostic Code 5243 is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Accordingly, evaluation of his disability pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a.  

With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that the Veteran reported radiating back pain in both of his VA examinations.  Specifically, the Veteran complained of radiating pain to his right lower extremity.  However, the Board notes that the Veteran is currently in receipt of a separate rating for peripheral radiculopathy for his right lower extremity, as discussed below.  The Board notes that the Veteran complained of erectile dysfunction at the August 2011 VA examination.  However, the Board finds that the medical evidence of record fails to show that the Veteran's lumbar spine disability was productive of any other objective neurological manifestations sufficient to warrant a separate rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).
  
II.  Peripheral Radiculopathy of the Right Lower Extremity

The Veteran seeks a higher rating for his radiculopathy of the right lower extremity.  As an initial matter, the Board notes that the Veteran was first diagnosed with this condition during his June 2009 VA spine examination.  The Veteran was granted service connection in the July 2009 Rating Decision and he filed a timely disagreement with the 10 percent rating that was assigned.  

The Veteran's radiculopathy of the right lower extremity is currently evaluated under Diagnostic Code 8520.  Under that Code, incomplete paralysis of the sciatic nerve warrants 10, 20, 40, or 60 percent evaluations if it is mild, moderate, moderately severe, or severe with marked muscular atrophy, respectively.  An 80 percent rating is warranted for paralysis of the sciatic nerve if the paralysis is complete; the foot dangles and drops; no active movement possible of muscles below the knee; flexion of knee weakened or (very rarely) lost.  38 C.F.R. §4.124a, Diagnostic Code 8520 (2013).  

On VA examination in June 2009, as discussed above, the Veteran reported near constant pain.  Upon examination, he exhibited sensory disturbance such that he was less sensitive to light touch and pin prick at right L4, L5, and S1 dermatomes.  The Veteran also showed hypoactive right ankle jerk reaction during the reflex examination.   

Then, during his August 2011 VA spine examination, the Veteran complained of daily pain with intermittent sharp pains that radiate down right buttocks to right leg.  Examination revealed that the Veteran exhibited objective signs of spasms.  Additionally, the Veteran's bilateral knees and ankles exhibited hypoactive reflexes.  The other reflexes were found to be normal.  The Veteran's sensory exam was within normal limits for vibration, position sense, pain or pinprick, and light touch.   

The Veteran was also afforded a VA nerves examination at that time to determine the current severity of the Veteran's radiculopathy of the right lower extremity.  The Veteran stated that his pain in his right leg and foot increased such that it is now constant.  He indicated that he has numbness and tingling in all of his toes and the entire lateral aspect of the right foot.  He described a heavy ache on the outside of the right knee, ankle, and foot.  He also explained that he felt a pins and needles sensation in his right lower extremity.  The Veteran reported that his peripheral radiculopathy impeded daily activities.  He also reported flare ups that cause further impediments to daily activities.  The Veteran also stated that he "often... stumbles secondary to the numbness in the right leg and foot."  

Objective examination revealed that reflex examination indicated hypoactive responses from the bilateral knees and feet.  The other reflexes remained within normal limits.  The Veteran exhibited a normal response to the sensory exam.  The Veteran's detailed motor exam revealed active movement against full resistance in all bilateral lower and upper extremities.  No muscle atrophy, gait abnormality, imbalance or tremor, or fasiculations were noted.  Muscle tone was observed to be normal.  

The Board notes that the examiner provided an opinion that indicated that there was no evidence of lumbar radiculopathy.  However, the Board recognizes that the Veteran exhibited objective manifestations of the symptoms of the criteria discussed in 38 C.F.R. §§ 4.123, 4.124, 4.124a.  As such, the Board finds that it is still properly rated as a disability for VA purposes.  

The medical evidence of record during the period under consideration shows that the Veteran had objective manifestations of peripheral radiculopathy in the right lower extremity.  However, the Veteran had intact motor strength as well as mild bilateral hypoactive reflex in the lower extremities.  Moreover, the Veteran's symptoms of his peripheral radiculopathy of the right lower extremity were wholly sensory in nature.  At no time did the Veteran report any bowel dysfunction, and while the Veteran complained of it during the August 2011 examination, there is not a diagnosis of bladder or erectile dysfunction.  When the nerve involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Given the intermittent involvement of the right lower extremity with full motor strength and mild hypoactive bilateral lower extremity reflex responses, the preponderance of the evidence indicates the incomplete paralysis is no more than mild in severity.  Therefore, an initial rating in excess of 10 percent is not warranted for the period under consideration, as the symptoms described above reflect no more than mild incomplete paralysis of the right sciatic nerve.

The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his peripheral radiculopathy of the right lower extremity.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during the relevant periods on appeal.  See 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013); see also Fenderson, supra.

III.  Left Knee Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013).

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2013).  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 (2013) and 38 C.F.R. § 4.45 (2013) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).   

In addition, the Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).    

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2013).

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2013).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2013).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5010 (traumatic arthritis) directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  

In this case, there is x-ray evidence of arthritis; however, the Veteran is already in receipt of a compensable rating under an arthritis diagnostic code.  Therefore, the criteria listed under Diagnostic Code 5003 cannot serve as a basis for an increased rating for the left knee disability.  38 C.F.R. § 4.14.  The Board will therefore discuss the applicability of the other regulatory criteria.   

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14 (2012).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.  

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

The Veteran's left knee disability has been rated as 10 percent disabling under Diagnostic Code 5010.  Other potentially applicable diagnostic codes include Diagnostic Code 5257, which contemplates recurrent subluxation or lateral instability; Diagnostic Code 5258, which contemplates dislocation of semilunar cartilage; Diagnostic Code is 5260, which contemplates limitation of flexion of the knee; and Diagnostic Code 5261, which contemplates limitation of extension of the leg.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 (2013).

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, no report of VA examination demonstrates any objective finding of genu recurvatum, impairment of the tibia and fibula, or removal of semilunar cartilage.  Similarly, ankylosis of the left knee has not been demonstrated.  

The Veteran was provided a VA joints examination in June 2009 for his claim regarding his left knee disability.  He complained of pain, stiffness, and decreased speed of joint motion.  However, he denied deformity, giving way, instability, weakness, and incoordination.  The Veteran reported experiencing flare ups of his knee disability biweekly, and he described them as severe.  He stated that they were precipitated by prolonged standing or walking more than half a mile.  He denied constitutional symptoms of arthritis as well as incapacitating episodes due to his arthritis.  The Veteran indicated that the functional impact of his knee disability meant that he was unable to walk a mile.  

Upon examination, the examiner noted that the Veteran had an antalgic gait; he also noted crepitus, tenderness, guarding, and observed clicks and snaps in the Veteran's left knee.  There were no objective findings of grinding, instability, or patellar or meniscus abnormalities.  Range of motion testing revealed that the Veteran had flexion to 110 degrees and normal extension; the examiner noted that there was objective evidence of pain with active motion and on repetitive motion.  The examiner noted that pain began at 100 degrees during active and passive range of motion examination.  However, the examiner noted that there was no additional limitation on repetitive motion.  The examiner diagnosed the Veteran with moderate osteoarthritis, with marginal spur formation.  He noted that there was no significant joint effusion and stated that old posttraumatic deformities were "suspected in the proximal fibula and the knee joint."  

The Veteran was afforded another VA joints examination in August 2011.  The Veteran reported that his knee disability had worsened, and described an increase in stiffness, aching, popping and cracking, and decreased mobility.  The Veteran stated that the knee disability limits certain movement, including bending, kneeling, and squatting.  The Veteran reported many of the same functional impacts of his knee disability; he specifically stated that his knee prevented him from driving more than 20 minutes.  

Upon examination, the examiner's objective observations remained the same from the June 2009 examination, but the Veteran denied flare ups.  There was no incoordination, decreased speed in joint movement, episodes of dislocation, subluxation, or locking, and no effusion.  The examiner noted that the Veteran's gait was normal, but noted crepitus and grinding in the left knee.  He did not note any objective clicks or snaps, instability, or patellar or meniscus abnormalities.  Range of motion testing revealed that the Veteran had left knee flexion to 85 degrees and normal extension to 0 degrees.  There was no objective evidence of pain on repetitive motion and no additional limitation on repetitive motion.  The examiner diagnosed the Veteran with moderate-to-severe osteoarthritis.  

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the above examinations, the Veteran's left knee had flexion limited at most to 85 degrees, as demonstrated at the August 2011 VA examination.  The flexion of the Veteran's left knee must be limited to 30 degrees in order to warrant an increased rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  Diagnostic Code 5260 therefore cannot serve as a basis for an increased rating in this case.  Similarly, an increased rating is not warranted under Diagnostic Code 5261.  The Veteran had full extension on both of the above examinations.  The Veteran's left knee extension would have to be limited to 15 degrees in order to warrant an increased rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  

The Board also finds that the Veteran is not entitled to an increased rating due to functional impairment as a result of pain on repetitive use.  The Board notes that although the Veteran reported pain, swelling, and stiffness at his November 2010 examination and pain and swelling at the March 2013 VA examination, at no time did the Veteran have additional functional limitation or loss of motion due to pain, weakness, stiffness, fatigability, or incoordination with repetitive use.  There was no evidence which suggests, that, on repetitive use, the left knee would be restricted by pain or other factors to only 30 degrees flexion or 15 degrees extension, the criteria for a 20 percent rating, or restricted such that any separate compensable rating for extension would be warranted.  Thus, even considering the effects of pain on use, the evidence does not show that the left knee is limited in motion to 15 degrees extension or 30 degrees flexion, and thus the requirements for an increased rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the Board finds that the evidence does not show that any additional functional limitation would result in the Veteran warranting any separate compensable rating for limitation of extension. 

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  In this case, the medical evidence does not show any recurrent subluxation, nor does the Veteran report any subluxation.  Additionally, the objective medical evidence does not show any left knee instability on examination.  Therefore, the Board finds that a separate rating is not warranted for the Veteran's left knee disability under Diagnostic Code 5257.  

Under Diagnostic Code 5258, a 20 percent rating is provided for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013).  There is no evidence that the Veteran has dislocated semilunar cartilage or experiences frequent locking or effusion into the joint.  Indeed, at both of the VA examinations, the Veteran denied any episodes of locking.  The Board notes that effusion was found on the first examination in June 2009, but no effusion was found on examination in August 2011.  However, the criteria under Diagnostic Code 5258 are conjunctive, not disjunctive; thus all criteria must be met. Because all criteria are not met, the Veteran is not entitled to a higher rating based on Diagnostic Code 5258.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  

The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his left knee disability.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation at any time during all periods on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260, 5261 (2013); see also Fenderson, supra. 



IV.  Other Considerations

The Board has also considered whether the Veteran's low back disability, radiculopathy of the right lower extremity, and left knee disability present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  

The Veteran's rating for his lumbar spine disability contemplates his orthopedic manifestations of his spine disability.  The Board recognizes that the Veteran is in receipt of a separate compensable rating for his neurological manifestations, and the Veteran's rating for his radiculopathy of the right lower extremity contemplates the neurologic manifestations of his lumbar spine disability.  The ratings address the impairment the Veteran suffers as a result each disability, including impediments to daily functioning.  Thus, the Veteran's lay statements were considered in the 20 percent rating for his lumbar spine disability and the 10 percent rating for his peripheral radiculopathy.

Additionally, the Veteran's 10 percent rating for his left knee disability contemplated his subjective complaints of pain, stiffness, as well as his functional impairment.  There was no evidence that his left knee disability was manifested by compensable limitation of extension, instability, subluxation, frequent episodes of locking and effusion, or ankylosis.  Therefore, the Veteran's subjective complaints were included in the 10 percent rating for his left knee.  

As a result, the evidence shows that the Veteran's disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board notes that entitlement to TDIU is before the Board at this time.  Therefore, further consideration of TDIU is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial rating in excess of 20 percent for status post L5 to S1 interlaminar laminectomy and discectomy and spondylosis (claimed as low back injury), is denied. 

An initial rating in excess of 10 percent for peripheral radiculopathy of the right lower extremity is denied. 

A rating in excess of 10 percent for osteoarthritis of the left knee is denied.
 

REMAND

The Board finds that additional development of the claim for entitlement to TDIU is warranted.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  The Veteran is currently service-connected for status post L5 to S1 interlaminar laminectomy and discectomy and spondylosis, evaluated as 20 percent disabling; peripheral radiculopathy of the right lower extremity, evaluated as 10 percent disabling; and left knee osteoarthritis, evaluated as 10 percent disabling. 

The Veteran has reported that he is self employed as a financial advisor.  However, he asserts that his service-connected disabilities cause him to miss work up to 3 days per week and also impact his ability to drive, which he indicates is a part of his business.  On examination for his TDIU claim in August 2011, the examiner opined that each of the Veteran's service-connected disabilities would allow the Veteran to work well in "predominantly sedentary roles such as clerical/office work, telephone sales, data entry, or retail sales with limited walking/standing or prolonged sitting greater than 1 hour with breaks."  The examiner also stated that the Veteran "would not function well in physical roles" such as "carpentry, lawn maintenance, or painting."  

The Board finds that the August 2011 VA examination regarding TDIU is inadequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the examiner commented on occupations in which the Veteran could function "well" and occupations in which he would "not function well," the examiner did not provide an opinion as to whether the Veteran's service-connected disabilities would render him unable to secure and maintain substantially gainful employment.  Indeed, the examiner failed to determine the effects that the Veteran's service-connected disabilities had on his usual occupation and any resulting work problems.  As such, another TDIU opinion is warranted with a thorough rationale that discusses the effects that the Veteran's service-connected disabilities would have on his usual occupation and any resulting work problems.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to ascertain the impact of his service-connected disabilities on his unemployability. The claims file must be provided to and be reviewed by the examiner. 

The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on his employability. The examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities (status post L5 to S1 interlaminar laminectomy and discectomy and spondylosis, peripheral radiculopathy of the right lower extremity, and left knee osteoarthritis) render him unable to secure or follow a substantially gainful occupation.  This should be addressed with respect to each service-connected disability, as well as the combined effect of all of his service-connected disabilities on his ability to engage in a substantially gainful occupation.  A rationale for the opinions expressed should be provided. Specifically, the Veteran is currently self-employed; the examiner must discuss the effects that the Veteran's service-connected disabilities would have on his usual occupation and any resulting work problems. 

2.  After the development requested above has been completed, the record should again be reviewed. If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


